ACCEPTED
                                                                                          03-15-00085-CV
                                                                                                 4636064
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    3/25/2015 12:05:20 PM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK
                             No. 03-15-00085-CV
                    In the Third Court of Appeals3rd COURT
                                                        FILED IN
                                                            OF APPEALS
                                                      AUSTIN, TEXAS
                           Austin, Texas        3/25/2015 12:05:20 PM
                                                                     JEFFREY D. KYLE
        _______________________________________________
                                                     Clerk

                             Michael J. DeLitta and
                            DelCom Properties, LLC,
                                                             Appellants
                                          v.
                                  Nancy Schaefer
                                          Appellee
        _______________________________________________
               UNOPPOSED MOTION FOR EXTENSION OF TIME
        _____________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), Appellee

Nancy Schaefer files this motion for extension of time and would respectfully show the

Court as follows:

                                          I.

      Appellants filed their brief on March 16, 2015. Appellee’s brief currently is due

on Monday, April 6, 2015. Appellee requests that the Court grant a 30-day extension

of time by which to file her brief. Granting this motion would make the brief due

on May 6, 2015.




                                          1
                                                II.

       Appellee needs additional time because the Appellants’ Brief was filed while

appellate counsel, Lisa Bowlin Hobbs, was on vacation, cutting into her time to

respond. In addition, Ms. Hobbs has several other pre-existing deadlines:

              Handling post-judgment motions and briefing in Cause No. 7,637; Leon
               Oscar Ramirez, Jr., et al. v. ConocoPhillips Company, et al.; in the 49th Judicial
               District Court of Zapata County, Texas;

              Preparing Appellee’s Reply Brief in No. 03-14-00603-CV; In the Interest of
               R.H.M., a Child; pending in this Court, due on April 20, 2015; and

              Preparing for an expert witness deposition on April 15, 2015, in No. 2013-
               61098; Scott D. Martin and SKM Partnership, Ltd v. Andrews Kurth, LLP; in
               234th District Court of Harris County, Texas.
       This extension is not sought for delay but to allow Ms. Hobbs the opportunity

to properly prepare the brief. This is Appellee’s first request for extension of time in

this case.

       Appellants, through counsel, indicate that they are unopposed to the relief

sought in this motion.




                                                2
                                        PRAYER
      Appellee Nancy Schaefer asks the Court to grant her a 30-day extension, making

her brief due on May 6, 2015. Appellee also prays for any and all further relief to which

she may be entitled.



Dated: March 25, 2015                    Respectfully submitted,

                                         By:     /s/ Lisa Bowlin Hobbs
 Donald R. Taylor                              Lisa Bowlin Hobbs
   State Bar No. 19688800                       State Bar No. 24026905
   dtaylor@taylordunham.com                     Lisa@KuhnHobbs.com
 Of Counsel Stacey Reese                       Kurt Kuhn
   State Bar No. 24056188                       State Bar No. 24002433
   stacey@reeselawpractice.com                  Kurt@KuhnHobbs.com
 TAYLOR DUNHAM & RODRIGUEZ LLP                 KUHN HOBBS PLLC
 301 Congress Avenue, Suite 1050               3307 Northland Drive, Suite 310
 Austin, Texas 78701                           Austin, Texas 78731
 (512) 473-2257                                (512) 476-6003
 (512) 478-4409 (fax)                          (512) 476-6002 (fax)

                                               Howard F. Carter, Jr.,
                                                 State Bar No. 03916500
                                                 sam@scarterlawfirm.com
                                               HOWARD F. CARTER, JR., P.C.
                                               5600 Tennyson Parkway, Suite 160
                                               Plano, Texas 75024
                                               (972) 455-2001
                                               (972) 455-2015 (fax)




                                           3
                          CERTIFICATE OF CONFERENCE
      Pursuant to Texas Rule of Appellate Procedure 10.1, I certify that, on March 25,
2015, I conferred with Douglas R. Drucker, counsel for Appellants, regarding this
motion. Mr. Drucker indicated that he is unopposed to the relief requested.

                                              /s/ Lisa Bowlin Hobbs
                                              Lisa Bowlin Hobbs




                              CERTIFICATE OF SERVICE
      I hereby certify that, on March 25, 2015, and in compliance with the Texas Rules
of Appellate Procedure, a true and correct copy of this motion has been served as
follows:

Douglas R. Drucker                                         via e-Service
Kirby D. Hopkins
DRUCKER | HOPKINS LLP
21 Watery Avenue, Suite 300
The Woodlands, TX 77380
Counsel for Appellants

Eric J. Taube                                              via e-Service
HOHMANN, TAUBE & SUMMERS LLP
100 Congress Avenue, 18th Floor
Austin, Texas 78701
Counsel for Axiom entities and
Jeff Compton


                                                    /s/ Lisa Bowlin Hobbs
                                                    Lisa Bowlin Hobbs




                                          4